UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7802



WAYNE RALPH MARSHALL,

                                             Petitioner - Appellant,

          versus


SCOTT C. VACHRIS,       Assistant   Commonwealth
Attorney; MISHELENE     N. MINOT,   Commonwealth
Witness; PAGE TRUE,

                                            Respondents - Appellees.


                             No. 03-7761



WAYNE RALPH MARSHALL,

                                             Petitioner - Appellant,

          versus


SCOTT C. VACHRIS,       Assistant   Commonwealth
Attorney; MISHELENE     N. MINOT,   Commonwealth
Witness; PAGE TRUE,

                                            Respondents - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-816)


Submitted:   March 8, 2004                  Decided:   March 16, 2004
Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Ralph Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Wayne Ralph Marshall seeks

to appeal the district court’s orders dismissing his 28 U.S.C.

§ 2254 (2000) petition as untimely and for failing to comply with

a court order, and denying his motion for reconsideration.*      An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.   28 U.S.C. § 2253(c)(1) (2000).   When, as here,

a district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

          In No. 03-7761, we have independently reviewed the record

and conclude that Marshall has not made the requisite showing. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).     Accordingly, we

deny a certificate of appealability and dismiss the appeal.


     *
      The district court previously entered an order dismissing
Marshall’s petition for failure to comply with a court order. In
case no. 02-7802, this Court remanded the matter to the district
court so that the court could rule on Marshall’s motion for
reconsideration.   After the court granted Marshall’s motion for
reconsideration, the court dismissed Marshall’s petition as
untimely and an appeal followed (case no. 03-7761).

                               - 3 -
          In No. 02-7802, we dismiss the appeal as moot because the

district court granted reconsideration of its order dismissing

Marshall’s § 2254 petition for failure to comply with a court

order.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 4 -